Opinion filed October 24, 2013




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-13-00243-CR
                                     __________

                         JOHN LEE NAIL, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                      On Appeal from the 90th District Court
                             Stephens County, Texas
                          Trial Court Cause No. F33653

                      MEMORANDUM OPINION
      John Lee Nail, Appellant, has filed in this court a motion to dismiss his
appeal. In the motion, Appellant states that he “no longer desires to appeal this
Cause . . . and requests that the appeal be voluntarily dismissed.” Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both Appellant and his counsel.
      The motion is granted, and the appeal is dismissed.


October 24, 2013                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.